Citation Nr: 0913156	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-38 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to a rating in excess of 20 percent for low back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who had active service from 
October 1967 to August 1971.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2004 
rating decision of the Phoenix, Arizona Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, continued a 10 percent rating for the low back 
disability.  In July 2005, a hearing was held before a 
Decision Review Officer (DRO) at the RO.  A transcript of the 
hearing is associated with the claims file.  The case was 
before the Board in June 2008, when it was remanded for 
additional development.  A December 2008 rating decision 
increased the rating for the Veteran's low back disability to 
20 percent, effective November 6, 2008.  The Veteran has not 
expressed disagreement with the effective date assigned.  


FINDING OF FACT

As of November 6, 2008, it is reasonably shown that the 
Veteran's service connected low back disability is manifested 
by limitation of forward flexion to 30 degrees or less by 
pain, on use; ankylosis of the thoracolumbar spine or 
incapacitating episodes of intervertebral disc syndrome are 
not shown.  


CONCLUSION OF LAW

A 40 percent rating is warranted for the Veteran's low back 
disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Codes 5237, 5243 
(2008).  







REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (including as 
amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 
2008)).  VCAA notice should be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

The veteran was advised of VA's duties to notify and assist 
in the development of his claim.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  A December 2003 letter explained 
the evidence necessary to substantiate his claim, the 
evidence VA was responsible for providing, the evidence he 
was responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) outlined the notice that is necessary in a claim for 
an increased rating.  The Court held, in essence, that the 
Secretary must give the claimant (1) notice that, to 
substantiate such claim, the claimant must provide (or ask 
the Secretary to obtain) evidence of a worsening of the 
condition and its impact on employment and daily life; (2) 
notice of how disability ratings are assigned; (3) general 
notice of any diagnostic code criteria for a higher rating 
that would not be satisfied by evidence of a noticeable 
worsening of symptoms and effect on functioning (such as a 
specific measurement or test result); and (4) examples of the 
types of medical and lay evidence the veteran may submit to 
support an increased rating claim.  

The Veteran did not receive timely notice that substantially 
complied with the requirements of Vazquez-Flores.  However, 
he received Vazquez-Flores-compliant notice via August 2008 
letter, and a December 2008 rating decision thereafter 
readjudicated the claim (increasing the rating).  The notice 
defect has been cured, and the Veteran is no longer 
prejudiced.  

All available identified pertinent treatment records have 
been secured.  The RO has arranged for the Veteran to be 
examined, including in November 2008, pursuant to the Board's 
remand.  VA's duty to assist the Veteran is met.  

Factual Background, Legal Criteria, and Analysis

As was noted above, a December 2008 rating decision increased 
the rating for the Veteran's low back disability to 20 
percent effective November 6, 2008.  The Veteran has not 
expressed disagreement with the effective date assigned; his 
representative argues for a 40 percent rating.  Accordingly, 
the focus of this decision will be on entitlement to a rating 
in excess of 20 percent from November 6, 2008.  

On November 6, 2008 VA examination, the Veteran's complaints 
included progressively increasing pain, constantly rated 7 
(on as a scale of 10), with flare ups of 10/10 occurring 
three times a week, and lasting five hours.  The pain 
sometimes interfered with sleep.  He denied radiation of the 
pain.  He reported he had 10 incapacitating days the past 12 
months (but bed-rest was not doctor-prescribed).  At home, he 
avoided strenuous activity, and did not do any heavy lifting 
or frequent bending.  The examiner noted that a 2006 MRI that 
showed "'degenerative disk disease without significant 
extrusion, nor impingement on vital surrounding 
structures.'"  On physical examination, the Veteran's gait 
was normal.  Range of motion studies revealed:  Flexion to 48 
degrees; extension 15 degrees; left lateral flexion 13 
degrees, and right lateral flexion 12 degrees; and lateral 
rotation 45 degrees, bilaterally.  The examiner noted that he 
was unable to put the Veteran's thoracolumbar spine through 
three repetitions of range of motion due to pain.  Straight 
leg raising was negative bilaterally.  Paraspinal muscle 
spasms were not noted, and no sensorimotor deficits were 
found.  The diagnosis was degenerative disk disease 
(DDD)/degenerative joint disease (DJD) of the lumbar spine.  
The examiner opined: "The major functional impact is pain 
rather than weakness, fatigue, lack of endurance or 
incoordination."  It was noted that treatment included a 
TENS unit, a back brace, ibuprofen, a narcotic medication, a 
heating pad, and a muscle relaxant.  

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  

The Veteran's service-connected low back disability includes 
lumbosacral strain, and degenerative disk and degenerative 
joint disease.  Lumbosacral strain and degenerative joint 
disease are rated under the General Rating Formula for 
Diseases and Injuries of the Spine (General Formula).  38 
C.F.R. § 4.71a, Codes 5237, 5242.  Intervertebral disc 
syndrome is rated under the General Formula or based on 
incapacitating episodes, whichever method results in the 
higher rating when all disabilities are combined under 
38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Code 5243.  

Under the General Formula, with or without symptoms such as 
pain, stiffness or aching in the area of the spine affected 
by residuals of injury or disease, the following ratings will 
apply:  A 20 percent rating is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees, but not 
greater than 60 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or with 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  A 40 percent rating 
is warranted for forward flexion of the thoracolumbar spine 
limited to 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine, 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.  Note (1) following provides 
that neurological symptoms are to be separately rated.  38 
C.F.R. § 4.71a.  

Intervertebral disc disease is rated under the General 
Formula or based on incapacitating episodes, whichever is 
more favorable.  38 C.F.R. § 4.71a, Code 5243.  Note (1) 
following defines incapacitating episode as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  While the Veteran has reported he was on bed-
rest, he further acknowledged that he was not placed on such 
by a physician.  Consequently, rating under these criteria is 
not warranted.

While the November 6, 2008 VA examination found that forward 
flexion was to 48 degrees, the motion could not be repeated 
due to increasing pain.  Accordingly, the record reasonably 
shows that forward flexion is limited to 30 degrees or less 
by pain and on use, warranting a 40 percent rating under 
Codes 5237, 5242 and the General Formula.  The Board also 
finds noteworthy that treatment includes a TENS unit, a back 
brace, and narcotic medication, all suggesting a substantial 
degree of impairment.

The analysis progresses to whether a rating in excess of 40 
percent is warranted at any time from November 6, 2008.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  In that regard, 
it is noteworthy that the November 2008 examination did not 
find any neurological symptoms which would warrant a separate 
rating.  Furthermore, ankylosis of the spine was not shown.  
Consequently, a schedular rating in excess of 40 percent is 
not warranted.    

The Board has also considered whether referral for 
extraschedular consideration is indicated.  On review of the 
record, the Board found that the disability picture presented 
is not such that the regular schedular criteria are 
inadequate.  A comparison of the severity and symptomatology 
of the Veteran's low back disability with the criteria in the 
rating schedule established that criteria for a 40 percent 
rating reasonably describe the severity and symptomatology 
shown.  He is retired (from what is assumed would be fairly 
strenuous employment with the postal service), and the record 
does not show that it was a disability retirement.  The 
record does not show any other factors that would suggest 
regular schedular criteria are inadequate, so as to warrant 
referral for extraschdular evaluation under 38 C.F.R. 
§ 3.321.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

In light of the foregoing, the Board concludes that a rating 
in excess of 40 percent is not warranted.


ORDER

A 40 percent rating is granted for the Veteran's service 
connected low back disability, effective November 6, 2008, 
and subject to the regulations governing payment of monetary 
awards.  



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


